DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/22 has been entered.
 
Response to Arguments
Applicant’s arguments, see Pg. 10, filed 7/20/22, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art US 6,760,928 (Rodriguez) which teaches the use of a plurality of inlet ports arranged in an arcuate manner.

Drawings
The drawings were received on 7/20/22.  These drawings are unacceptable.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lower portion and upper portion of the manifold must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	Claim 1 calls for a manifold having a ‘lower portion’ and an ‘upper portion’. As best understood these are the “first portion 202b” of the manifold and the “manifold cover 212”, however if this is the case then the terminology should be consistent. If these are not the same structures then whatever structures are the lower and upper portions of the manifold need to be identified.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, line 3 states “and an exit port; the the plurality of inlet ports”.
In claim 1 the last line states “into the exhaust fan for removal of from the toilet manifold”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,422,703 (Ciotic) in view of US 6,760,928 (Rodriguez).
Regarding claim 1, Ciotic discloses a toilet and bathroom exhaust system, comprising:
a manifold (15) having a lower portion (12) and an upper portion (11) and an inlet port (20) and an exit port (16);
the inlet port being in fluid communication with the exit port and arranged in the lower portion, the inlet port being in fluid communication with an airway passageway in the lower portion (Fig. 1C/1D - the lower portion forms at least part of the inlet port and the interior of the lower portion forms an airway path to exit ports 16 formed in the lower portion);
the upper portion being a cover residing over and adhered to the lower portion (they are attached in ‘mating engagement’);
the manifold being configured and arranged to rest on a top surface of a toilet bowl of a toilet having at least one seat fastener holes therethrough (Fig. 4; C6 L55-57);
an exhaust fan unit (54) having an inlet end (side of fan supplied by conduit 32) and an outlet end (side of fan connected to conduit 45);
a first hollow fastener (18), having a first end and a second end, being configured and arranged to be routed through one of the at least one fastener holes (Fig. 4); 
the exit port being in fluid communication with an interior passageway (18a) of the first hollow fastener (the hollow fastener passing through the exit port forms the exhaust passageway for fluid/air flow);
the interior passageway of the hollow fastener being in communication with the exit port of the manifold and the inlet end of the exhaust fan (Fig. 4 - air passes through the hollow bolt to pass through the exit port of the manifold then continues to the exhaust fan);
the manifold being configured and arranged to reside between the top surface of the toilet bowl and a toilet seat secured to a toilet bowl via the first hollow fastener (a toilet seat is mounted to hinge posts formed on the manifold, placing the seat structure above/over the manifold);
whereby air is routed from the at least one inlet port of the manifold, into the first hollow fastener and then into the exhaust fan for removal of air from the toilet manifold (C6 L23-39).
Regarding the upper and lower halves being ‘adhered’, it is noted that the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art.
Ciotic, however, does not disclose that the inlet port is a plurality of inlet ports or that the inlet ports are arranged in an arcuate manner.
Rodriguez teaches a toilet and bathroom exhaust system (10/12/14; Fig. 3) comprising an inlet (24) formed of a plurality of inlet ports (50) arranged in an arcuate configuration (Fig. 12).
It would have been obvious to provide a plurality of inlet ports, as taught by Rodriguez, in order to prevent debris/objects from entering and possibly damaging or blocking the exhaust system.
It would have been obvious to one of ordinary skill in the art to arrange the inlet ports in an arcuate manner, as taught by Rodriguez, to increase the total inlet area making the system more efficient and/or so that the inlet end can be placed closer to the bowl by better conforming to the shape of the bowl without blocking access to it.

Regarding claim 2, Ciotic states that the first hollow fastener is configured and arranged to secure a toilet seat and the manifold to a top surface of a toilet bowl (C5 L55-57).

Regarding claim 3, Ciotic states that the exhaust fan (54) can be located exterior to a bathroom (Fig. 4 - behind wall 31), a fluid line extending between the second end of the first hollow fastener and the inlet end of the exhaust fan thereby removing noxious air from the bathroom.

Regarding claim 10, Ciotic states that the exhaust fan is configured and arranged to be mounted to the toilet (Fig. 5). 

Regarding claim 11, Ciotic states the inclusion of a filter (55) located in line with the exhaust fan.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ciotic in view of Rodriguez as applied to claim 1 above, and further in view of US 5,029,346 (Fernald).
Regarding claim 4, Ciotic states that the fan can be located out of (Fig. 4) or inside of the room (Fig. 5-6) but does not specify locating the fan outside of the building.
Fernald teaches a toilet exhaust system comprising an exhaust fan (54) located outside of the building in which the bathroom is located (Figs. 1-2; C3 L40-44; C4 L5-7).
It would have been obvious to one of ordinary skill in the art to utilize an exhaust fan located exterior to the house, as taught by Fernald, to ensure the odors/fumes are not dispersed within the house regardless of the presence/functionality of a filter system. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ciotic in view of Rodriguez as applied to claim 1 above, and further in view of US 9,399,862 (Gallardo).
Regarding claim 6, Ciotic states that the exhaust system can be activated in a plurality of ways including a magnetic switch (66) activated by movement of the lid or a remote (70) but does not specify the use of a proximity sensor.
Gallardo teaches a bathroom and toilet exhaust system (500) comprising a proximity sensor (501) which is configured and arranged to detect the presence of a person in the bathroom and activate an exhaust fan when a person is sensed in the room (C4 L66 - C5 L3).
It would have been obvious to one of ordinary skill in the art to provide a proximity sensor, as taught by Gallardo, so that the exhaust system can be activated automatically and hands free for a more sanitary and consistent use of the exhaust system.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ciotic in view of Rodriguez as applied to claim 1 above, and further in view of US 2006/0096013 (Dang).
Regarding claim 9, Ciotic states that the air can be exhausted out of (Fig. 4) or into the room (Fig. 5-6) but does not disclose exhausting the air into an internal trap of the toilet.
Dang teaches a toilet exhaust system comprising a manifold (30) and an exhaust fan (32), the outlet of the exhaust fan being in fluid communication with an inlet port (40a/40b) to an internal trap (14a) inside the toilet whereby noxious air is routed from the area of the toilet to inside the internal trap inside the toilet (Fig. 2, Para. 0018).
It would have been obvious to one of ordinary skill in the art to discharge the noxious fumes into the toilet trap, as taught by Dang, so that the fumes are directed into the waste system which would not require filtration and would prevent them from disturbing or injuring users within or external to the house.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2009/0235442 (Lee) is a ventilated toilet system comprising a plurality of inlets arranged in an arcuate manner.
US 2015/0292189 (Chavez) is a toilet odor removal system comprising a curved inlet located between the seat and rim.
US 2,297,035 (Svec) is a toilet exhaust system having a curved inlet.
US 9,745,732 (Suggs) is a toilet odor control device comprising a housing with an upper part and a lower part and a plurality of inlet openings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A ROS/            Examiner, Art Unit 3754

/DAVID P ANGWIN/            Supervisory Patent Examiner, Art Unit 3754